Case 3:18-cv-14563-BRM-TJB Document 7 Filed 11/08/18 Page 1 of 2 PageID: 36




Brian D. Sullivan
FOX ROTHSCHILD LLP
75 Eisenhower Parkway, Suite 200
Roseland, NJ 07068
Tel: (973) 994-7525
Email: bsullivan@foxrothschild.com
Attorneys for Defendant

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


NEW  JERSEY   COALITION     OF
AUTOMOTIVE RETAILERS, INC.,    Case No. 3:18-cv-14563-BRM-TJB

                    Plaintiff,
                                            Motion Day: December 3, 2018
               v.

MAZDA MOTOR OF AMERICA, INC.

                    Defendant.



                      NOTICE OF MOTION TO DISMISS

      PLEASE TAKE NOTICE that, upon the Complaint herein, the

accompanying declaration of Kyle Kaczmarek, dated November 8, 2018, and the

exhibits thereto, and the accompanying Defendant's Brief in Support of Motion to

Dismiss, dated November 8, 2018, defendant Mazda Motor of America, Inc., d/b/a

Mazda North American Operations, shall move this Court, before the Honorable

Brian R. Martinotti, United States District Judge, on December 3, 2018, or as soon
Case 3:18-cv-14563-BRM-TJB Document 7 Filed 11/08/18 Page 2 of 2 PageID: 37




thereafter as the Court permits, for an order pursuant to Rule 12(b)(1) of the

Federal Rules of Civil Procedure dismissing the Complaint for lack of standing.

Dated: November 8, 2018
                                      Respectfully submitted,

                                      /s/ Brian D. Sullivan
                                      Brian D. Sullivan
                                      FOX ROTHSCHILD LLP
                                      75 Eisenhower Parkway, Suite 200
                                      Roseland, NJ 07068
                                      Tel: (973) 994-7525
                                      Email: bsullivan@foxrothschild.com

                                      John J. Sullivan (pro hac vice application to
                                      be submitted)
                                      HOGAN LOVELLS US LLP
                                      875 Third Avenue
                                      New York, NY 10022
                                      Tel: (212) 918-3000
                                      Email: john.sullivan@hoganlovells.com

                                      Ryan L. Ford (pro hac vice application to be
                                      submitted)
                                      555 Thirteenth Street, N.W.
                                      Washington, D.C. 20004
                                      Tel: (202) 637-5600
                                      Email: ryan.ford@hoganlovells.com

                                      Attorneys for Defendant Mazda Motor of
                                      America, Inc., d/b/a Mazda North American
                                      Operations




                                        2
